

Exhibit 10.1


AMENDMENT NO. 3 TO THE
3-YEAR CREDIT AGREEMENT


Dated as of January 22, 2010


AMENDMENT NO. 3 TO THE 3-YEAR CREDIT AGREEMENT (this “Amendment”) dated as of
January 22, 2010 among The Interpublic Group of Companies, Inc., a Delaware
corporation (the “Company”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and Citibank N.A., as administrative agent (the
“Agent”) for the Lenders.


PRELIMINARY STATEMENTS:


(1)           The Company, the Lenders and the Agent have entered into a 3-Year
Credit Agreement dated as of July 18, 2008 and amended as of May 13, 2009 and as
of June 5, 2009 (as so amended, the “Credit Agreement”).  Capitalized terms used
in this Amendment and not otherwise defined in this Amendment shall have the
same meanings as specified in the Credit Agreement.


(2)           The Company, the Required Lenders and the Agent have agreed to
amend the Credit Agreement as hereinafter set forth.


SECTION 1. Amendments to the Credit Agreement.  The Credit Agreement is,
effective as of the date set forth above and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:
 

(a) 
 
Section 5.03(b) is deleted in its entirety and replaced by the following:



“(b)           Leverage Ratio.  Maintain, as of the end of the fiscal quarter
ended September 30, 2008 and as of the end of each fiscal quarter thereafter, a
Leverage Ratio of not greater than the ratio set forth opposite such fiscal
quarter below:


Fiscal Quarter Ending
Ratio
September 30, 2008
3.50 to 1
December 31, 2008
3.50 to 1
March 31, 2009
3.25 to 1
June 30, 2009
3.25 to 1
September 30, 2009
3.25 to 1
December 31, 2009
3.75 to 1
March 31, 2010
3.75 to 1
June 30, 2010
3.50 to 1
September 30, 2010 and thereafter
3.25 to 1



 
1

--------------------------------------------------------------------------------

 


(b)
 
Section 5.03(c) is amended by adding the following proviso to the end thereof:



“; provided further that such Consolidated EBITDA may as of the end of the
fiscal quarters ended December 31, 2009 and March 31, 2010 be less than
$550,000,000 but shall not be less than $520,000,000.”


SECTION 2. Conditions of Effectiveness.  This Amendment shall become effective
as of the date first above written when, and only when, the Agent shall have
received counterparts of this Amendment executed by the Company and the Required
Lenders or, as to any of the Lenders, advice satisfactory to the Agent that such
Lender has executed this Amendment.
 
SECTION 3. Representations and Warranties of the Company.  The Company
represents and warrants as follows:
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has all corporate powers
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business.
 
(b) The execution, delivery and performance by the Company of this Amendment and
the Credit Agreement and each of the Notes, as amended hereby, are within the
Company’s corporate powers, have been duly authorized by all necessary corporate
action, and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation of the
Company or of any judgment, injunction, order, decree, material agreement or
other instrument binding upon the Company or result in the creation or
imposition of any Lien on any asset of the Company or any of its Consolidated
Subsidiaries.
 
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Company of this
Amendment or the Credit Agreement and the Notes, as amended hereby.
 
(d) This Amendment has been duly executed and delivered by the Company.  This
Amendment and each of the Credit Agreement and the Notes, as amended hereby, are
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
rights of creditors generally and subject to general principles of equity.
 
(e) There is no action, suit, investigation, litigation or proceeding pending
against, or to the knowledge of the Company, threatened against the Company or
any of its Consolidated Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a

 
2

--------------------------------------------------------------------------------

 
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Amendment, the Credit Agreement or any Note or the
consummation of the transactions contemplated hereby.
 

 

SECTION 4. Reference to and Effect on the Credit Agreement and the Notes.
 
(a)           On and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement, and each reference in the Notes
to “the Credit Agreement”, “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.
 
(b)           The Credit Agreement and the Notes, as specifically amended by
this Amendment, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, or
constitute a waiver of any provision of the Credit Agreement.
 


 
SECTION 5. Costs and Expenses.  The Company agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Agent) in accordance with the terms of Section 9.04 of the Credit Agreement.
 
SECTION 6. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION 7. Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York without giving effect to
conflicts of law provisions that might require the application of the laws of a
different jurisdiction.
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, effective as of the date
first above written.
 
THE INTERPUBLIC GROUP OF COMPANIES, INC.


By: /s/ Ellen Johnson
Title:  Senior Vice President and Treasurer


CITIBANK, N.A.,
    as Agent, as Lender and as Issuing Bank


By: /s/ Shannon Sweeney
Title:  Vice President


JPMORGAN CHASE BANK, N.A.




By: /s/ Michelle Cipriani
Title:  Vice President


HSBC BANK, USA, NATIONAL ASSOCIATION




By: /s/ Thomas T. Rogers
Title:  Senior Vice President


MORGAN STANLEY BANK




By: /s/ Ryan Vetsch
Title:  Authorized Signatory


UBS LOAN FINANCE LLC




By: /s/ Irja Otsa
Title:  Associate Director


By: /s/ Mary E. Evans
Title:  Associate Director


ING CAPITAL FINANCE




By: /s/ Bill James
Title:  Managing Director

 
4

 
